El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El único motivo para esta apelación es que la cantidad concedida por la corte inferior por honorarios de abogado en un memorándum de costas es excesiva.
El 8 de diciembre de 1922 la Porto Rico Fertilizer Co. demandó a Don Pedro Gandía para que le pagase la canti-dad de $10,956.75 que alegó babía sido cobrada indebida-mente por Gandía en otro pleito seguido entre las mismas partes en el que la Porto Rico Fertilizer Co. fué condenada a pagarle la suma de $8,234.06 y sus intereses, exponiéndose en la demanda que habiendo sido apelada esa sentencia se obtuvo después su ejecución manifestándose falsamente a la corte de distrito en 11 de julio de 1922 que su sentencia en dicho pleito había sido confirmada por el Tribunal Supremo en 24 de abril de ese año cuando lo cierto era que el Tribunal Supremo había reconsiderado esa sentencia el 22 de mayo de 1922 dejándola nula y sin valor alguno.
Por virtud de esa demanda se embargaron bienes a Gan-día originándose. un incidente entre las partes sobre la pro-cedencia del embargo y después de excepcionada la demanda y de contestada recayó sentencia contraria a la Porto Rico Fertilizer Co. con imposición de costas. Para cobrar Gan-día esas costas presentó un memorándum en el que consignó *606una partida de $4,000 por honorarios de abogado, cantidad que la corte inferior redujo a $3,000 y cuya resolución mo-tiva esta apelación establecida por la Porto Rico Fertilizer Co.
Por lo expuesto se ve que la cuestión en litigio en el pleito que dió motivo a la fijación de $3,000 por honorarios de abogado era sumamente sencilla porque estaba limitada a si cuando fueron cobrados por Candía en el otro pleito los $10,956.75 podía ejecutarse la sentencia de la corte de distrito confirmada por la nuestra de 24 de mayo de 1922 en el particular referente a la condena de pagar esa canti-dad, aun cuando en 22 de mayo de 1922 había sido dejada sin efecto y que luego sostuvimos nuevamente en nuestra' sentencia de 3 de julio siguiente confirmando nuevamente la de la corte inferior en cuanto a la condena de pagar dicha cantidad: cuestión que además carecía de importancia porque cuando se presentó la demanda para recobrar ese dinero de Candía ya había sido resuelto por este Tribunal Supremo desde el 29 de julio de 1922 en un recurso de cer-tiorari originado por una orden de la corte inferior que la sentencia en dicho pleito fue propiamente ejecutada porque nuestra sentencia de 3 de julio de 1922 en dicho pleito ha-bía confirmado la condena de pago hecha por la corte inferior y no estaba suspendida en sus efectos cuando fué cum-plida mediante el cobro hecho por Candía. Gandía v. La Corte de Distrito de San Juan, 31 D.P.R. 146.
En vista de la cuestión envuelta en este pleito, causa de la condena en„costas a favor de Candía, estimamos excesiva la suma de $3,000 que le fueron concedidos por honorarios de su abogado y que la cantidad de $500 es el valor razona-ble de dichos honorarios.

Por todo lo expuesto la resolución apelada debe ser mo-dificada en el sentido de reducir la partida de honorarios de abogado a la cantidad de quinientos dólares, y así modi-ficada confirmarse dicha resolución.